Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Final Office Action is in response to Application Serial 17/201,632. In response to the Examiner’s action mail dated filed on 03/30/2022, Applicant in response mail dated June 26, 2022 amended claims 1, 12 and 20. Claims 1-20 are pending in this application.   

Response to Amendments
Claims 1-20 are pending in this application. The claims 1, 12 and 20 are amended.

Regarding the 35 U.S.C. 101 rejection, the amendments to claims 1-20 are not persuasive. The claims 1-20 are rejected under 35 U.S.C. 101, see below.

Regarding the 35 U.S.C. 102 rejection, the amendments to claims 1-20 are not persuasive. The claims 1-20 are rejected under 35 U.S.C. 103, see below.

Regarding the 35 U.S.C. 103 rejection, the amendments to claims 1-20 are not persuasive. The claims 1-20 are rejected under 35 U.S.C. 103, see below.

Response to Arguments
Claim Rejections under 35 U.S.C. 101
On pages 8-11 of the Applicant’s arguments, the Applicant traverses, “… the claims 1,12, and 20, at least as amended, are not directed toward an abstract idea and are instead directed toward patentable subject matter.  .., the rejections are rendered moot at least in view of the amendments to claims contained herein. Claims 2-11 ultimately depend from claim 1 and are therefore directed to patentable subject matter for at least similar reasons as claim 1. Claims 13-19 ultimately depend from claim 12 and are therefore directed to patentable subject matter for at least similar reasons 10 
92766-00003as claim 12. Accordingly, for at least these reasons, Applicant requests the Examiner reconsider and withdraw the rejections to claims 1-20 under 35 U.S.C. § 101 ….”.


Examiner’s respectfully disagrees. The claims 1-20 are examined in light of 35 U.S.C. 101. The claims 1-20 are examined in light of 2019 Revised PEG Guidance.  The claims are directed to certain methods of organizing human activity, and thus, the claims are directed to an abstract idea. This judicial exception are not integrated into a practical application under the second prong of Step 2A. The claims do not recite a technical improvement.  The claims are not patent eligible. The claims are rejected under 35 U.S.C. 101, see below.


Claim Rejections under 35 U.S.C. 102
On pages 8-11 of the Applicant’s arguments, the Applicant traverses the amendments to claims 1, 12 and 20 do not teach or suggest, at least, these features . Thus, claim 20 is not anticipated by Petrosyan. Accordingly, for at least the above reasons, Applicant requests the Examiner reconsider and withdraw the rejections to claims 1-6, 12-17, and 20 under 35 U.S.C 102. 
14 
Examiner respectfully disagrees. The amendments to the claims 1, 12 and 20 necessitate grounds for a new rejection. The amended claims 1,12, and 20 are examined below. The claims that are dependent on the independent claims, further narrow the limitations of the independent claims, and thus, the dependent claims are rejected for similar reasons to the independent claims. The claims 1-20 are rejected under 35 U.S.C. 103, see below.


Rejections under 35 U.S.C. 103 
On pages 15-16 of the Applicant’s arguments, the Applicant traverses, “…Claims 7, 8, 11, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Petrosyan and further in view U.S. Patent Publication No. 20210133668 to Mikayelyan (hereinafter "Mikayelyan"). The rejections are respectfully traversed.  Claims 7, 8, and 11 ultimately depend from claim 1. As described, Petrosyan does not teach or suggest, at least, the amended features of claim 1. Mikayelyan also does not teach or suggest, at least, these features. Thus, claims 7, 8, and 11 are not obvious over Petrosyan, Mikayelyan, or any combination thereof.  Claim 19 ultimately depends from claim 12. As described, Petrosyan does not teach or suggest, at least, the amended features of claim 12. Mikayelyan also does not teach or suggest, at least, these features. Thus, claim 19 is not obvious over Petrosyan, Mikayelyan, or any combination thereof.  Accordingly, for at least the above reasons, Applicant requests the Examiner reconsider and withdraw the rejections to claims 7, 8, 11, 18, and 19 under 35 U.S.C 103.  Claims 9 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Petrosyan and further in view U.S. Patent Publication No. 20160328757 to Bodo et al. (hereinafter "Bodo"). The rejections are respectfully traversed.  Claims 9 and 10 ultimately depend from claim 1. As described, Petrosyan does not teach or suggest, at least, the amended features of claim 1. Bodo also does not teach or suggest, at least, these features. Thus, claims 9 and 10 are not obvious over Petrosyan, Bodo, or any 15 92766-00003combination thereof. Accordingly, for at least the above reasons, Applicant requests the Examiner reconsider and withdraw the rejections to claims 9 and 10 under 35 U.S.C 103….”.

Examiner respectfully disagrees. Regarding the pending 35 U.S.C. 103, the amendments to the claims 1, 12 and 20 necessitate grounds for a new rejection. The amended claims 1,12, and 20 are examined below. The claims that are dependent on the independent claims, further narrow the limitations of the independent claims, and thus, the dependent claims are rejected for similar reasons to the independent claims. The claims 1-20 are rejected under 35 U.S.C. 103, see below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1 and similarly claims 12  and claim 20) recite, “…  receive, … , a request data object including requestor information and request information, wherein … to receive, at least, input from a requestor that corresponds to the requestor information and the request information, and wherein … to generate the request data object based on the input that corresponds to the requestor information and the request information ; identify, using the request data object, surrogacy criteria corresponding to the requestor information; receive a plurality of surrogate data objects, each surrogate data object corresponds to a respective surrogate and a corresponding surrogate data object for a respective surrogate includes availability information for the respective surrogate and at least copy of a government issued identification associated with the respective surrogate; determine, based on the surrogacy criteria the availability information, and the copy of the government issued identification for eachsurrogate data object, a surrogate; generate, based on the requestor information and the determined surrogate, surrogacy instructions; and 292766-00003 transmit, to … associated with the determined surrogate, a surrogacy instruction data object including the surrogacy instructions..,.…”. Claims 1-20, in view of the claim limitations, are directed to the abstract idea of “…  receive, … , a request data object including requestor information and request information, … to generate the request data object based on the input that corresponds to the requestor information and the request information ; identify, using the request data object, surrogacy criteria corresponding to the requestor information; receive a plurality of surrogate data objects, each surrogate data object corresponds to a respective surrogate and a corresponding surrogate data object for a respective surrogate includes availability information for the respective surrogate and at least copy of a government issued identification associated with the respective surrogate; determine, based on the surrogacy criteria the availability information, and the copy of the government issued identification for eachsurrogate data object, a surrogate; generate, based on the requestor information and the determined surrogate, surrogacy instructions; and 292766-00003 transmit, to … associated with the determined surrogate, a surrogacy instruction data object including the surrogacy instructions..,.…”. 

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the “…  receive, … , a request data object including requestor information and request information, … to generate the request data object based on the input that corresponds to the requestor information and the request information ; identify, using the request data object, surrogacy criteria corresponding to the requestor information; receive a plurality of surrogate data objects, each surrogate data object corresponds to a respective surrogate and a corresponding surrogate data object for a respective surrogate includes availability information for the respective surrogate and at least copy of a government issued identification associated with the respective surrogate; determine, based on the surrogacy criteria the availability information, and the copy of the government issued identification for eachsurrogate data object, a surrogate; generate, based on the requestor information and the determined surrogate, surrogacy instructions; and 292766-00003 transmit, to … associated with the determined surrogate, a surrogacy instruction data object including the surrogacy instructions..…” and these recite commercial interactions (including marketing or sales activities or behaviors business relations and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instruction),  and thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to certain methods of organizing human activity and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception are not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “A s5ystem for online surrogacy comprising: a server computing device comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to”, “from a first instance of a surrogate provider application executed on a requestor device” , “ the first instance of the surrogate provider application is configured”, “the first instance of the surrogate provider application is further configured”, “a second instance of the surrogate provider application executed on a surrogate device”, in claim 1;  “The system … , wherein the instructions further cause the processor ”, “the server computing device”,  “the requestor device” in claim 2, “The system”,  “the instructions further cause the processor ”, “the requestor device” claim 3; “the system”,  “the instructions further cause the processor to”,  “the requestor device”, in claim 4; “the system”, in claim 5; “The system”,  “the instructions further cause the processor” in claim 6, “The system” in claim 7, 8, 9, 10, 11;  “at a server computing device from a first instance of a surrogate provider application executed on a requestor device, ”, “the first instance of the surrogate provider application is configured”, “the first instance of the surrogate provider application is further configured”, “at the server computing device,”, “a second instance of the surrogate provider application executed on a surrogate device”, in claim 12; “the requestor device”, in claim 13,14;  “at the server computing device from the requestor device,” in claim 15; “ no additional element in claim 16, 17, 18, 19; “a non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:”, “a first instance of a surrogate provider application executed on a requestor device”, “…  a second instance of the surrogate provider application executed on a surrogate device”, in claim 20;  however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recite  adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05 (f)
In addition, these additional elements merely generally link the use of the judicial exception into a particular technological environment or field of use, namely a computing environment, and thus, the claims are not indicative of integration into a practical application.– See MPEP 2106.05 (h).

Furthermore, with respect to the “receive a request data ...” and “receive a plurality availability data object …”,  and “transmit … surrogate instructions..” , “generating … surrogacy instructions…”,  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is adding insignificant extra-solution activity to the judicial exception. – See MPEP 2106.05 (g) 

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-11, & 13-19 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. – See MPEP 2106.05 (h).

The claims do not integrate a judicial exception into a practical application and the limitations do not recite an improvement to the computer itself or any other technology or technical field.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement computer components that are performing computer functions (i.e. apply it).  Additionally, these recitations as an ordered combination simply append the abstract idea of the computer structure as a tool to perform an abstract idea as evinced by the Applicant’s specification [027] –[029] teaches he computing device 102 may include a processor 106 configured to control the overall operation of the computing device 102 and one or more memory devices 108 that may contain instructions that, when executed by the processor 106, cause the processor to perform a variety of operations. It should be understood that the processor 106 (e.g., and/or any processors described herein) may include any suitable processor, including those described herein. The memory device 108 may include Random Access Memory (RAM), a Read-Only Memory (ROM), or a combination thereof. In some embodiments, the memory device 108 may include flash memory, semiconductor (solid state) memory, a single disk or a plurality of disks (e.g., hard drives), one or more solid-state drives, or one or more hybrid hard drives.. . - See MPEP 2106.05(f) 

 Further, generally linking the abstract idea to a field of use, is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h)

  In addition, as noted above, with respect to the receive a request data ...” and “receive a plurality availability data object …”,  and “transmit … surrogate instructions ..” , “generating … surrogacy instructions…”, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7 & 9-16 & 18-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);

Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the cl-aimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 12-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrosyan (Us 2018/0,018,674 A1) and in further view of Moreno (US 2020/0193356 A1)


Regarding Claim 1,  (Currently Amended)

A system for online surrogacy comprising: a server computing device comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to: receive, from a first instance of a surrogate provider application executed on a requestor device, a request data object including requestor information, wherein the first instance of the surrogate provider application is configured to receive, at least, input from a requestor that corresponds to the requestor information and the request information, and wherein the first instance of the surrogate provider application is further configured to generate the request data object based on the input that corresponds to the requestor information and the request information; 

Petrosyan teaches a system for facilitating service on demand, Petrosyan [031], [Figure 1].; Petrosyan teaches receiving a customer selection for a type of a service (e.g., unclogging a kitchen drain as a service type) they would like to have performed, Petrosyan [040], [037], [Figure 1], [Figure 2], [Figure 4]  

identify, using the request data object, surrogacy criteria corresponding to the requestor information;  receive a plurality of surrogate  data objects, each surrogate data object corresponding to a respective surrogate and a corresponding surrogate data object for a respective surrogate includes availability information for the respective surrogate and … determine, based on the surrogacy criteria the availability information, … , a surrogate; generate, based on the requestor information and the determined surrogate, surrogacy instructions; and transmit, to  a second instance of the surrogate provider application executed on a surrogate device associated with the determined surrogate, a surrogacy instruction data object including the surrogacy instructions.  

Petrosyan teaches a customer can affirmatively request 506 the service provider to attend their needs at the address provided., Petrosyan [053], [037], [Figure 1], [Figure 2], [Figure 4]   



Petrosyan teaches selectable service providers may be those present within a predetermined geographic location, in other words, close to the customer… Whether the provider is presently or imminently available to perform a particular service … Providing a selection for a service type as shown in box 504 may further enable a customer to filter the available, nearby displayed service providers to show only icons associated with particular services., Petrosyan [053], [037], [Figure 1], [Figure 2], [Figure 4] 

Although highly suggested, Petrosyan does not explicitly teach:

“… at least a copy of a government issued identification associated with the respective surrogate; … and the copy of the government issued identification  for each surrogate data object …”

Moreno teaches:
“… corresponding surrogate data object for a respective surrogate includes availability…  at least a copy of a government issued identification associated with the respective surrogate; … and the copy of the government issued identification  for each surrogate data object … and transmit, to  a second instance of the surrogate provider application executed on … transmit, to  a second instance of the surrogate provider application executed on a surrogate device”


Moreno [095] discloses the user may post the start date 648 of the job order and the availability 650 for when the job order may be fulfilled. In some embodiments, the start date 648 and time to complete the job may be flexible, and in some embodiments, it may be more rigid. This information may be utilized by drivers to determine whether they can complete the job in the required amount of time. In some embodiments, the user may further post the estimated time requirement of the job.

Moreno [018] discloses the driver may include a commercial driver (e.g., a user having a commercial drivers license (CDL)), and may have one or more endorsements (e.g., tank vehicle endorsement, hazardous materials endorsement, etc.). ; Moreno [034] discloses the job order may include one or more driver qualifications or endorsements for the specific job order. The one or more driver qualifications or endorsements may include evidence of vehicle insurance, driver insurance, a commercial driver's license (CDL), … more driver qualifications or endorsements may further include whether a CDL for a specific state or states is needed for the job order. The CDL may be a Class A or a Class B license. In other embodiments, the CDL may any form of commercial driver's license issued by a governmental agency .The dispatch computing device 102 may send the job order to staff a commercial vehicle to the server 108 (201). The server 108 may include listings of one or more job orders that are available for drivers to apply for., Moreno [Figure 1 and all associated task], [018], [034]-[040]

	Moreno [053] discloses  For example, if two jobs are available that match a driver's criteria, the driver computing device 104 may select a job for the driver that offers the greater hourly rate. Similarly, if two drivers apply for a specific job, the dispatch computing device 102 may select the driver with the lower hourly rate., Moreno  [053], [0112],[0118] [Figure 7H]

Petrosyan teaches dispatching any of a variety of unassociated or even independently operating service providers. Moreno discloses the job order may include one or more driver qualifications or endorsements for the specific job order. It would have been obvious prior to the effective filing date to combine a customer  filtering the available, nearby displayed service provider, as taught by Petrosyan with a job qualification requiring a government issues driver’s license, as taught by Moreno, to provide verify the one or more driver qualifications., Moreno [005].


Regarding Claim 2, (Original)

The system of claim 1, wherein the instructions further cause the processor to: transmit, to  a surrogacy availability data object including at least a portion of the availability information from the server computing device to the requestor device.  

Petrosyan teaches users of mobile devices 402 and 404 may use their devices to become members of a service network that enables them to interact with each other using their mobile devices 402 and 404 and exchange information pertinent to the aforementioned service center, Petrosyan [047] and Petrosyan teaches server 420 implements the system for facilitating services on demand and, more particularly, may implement the steps outlined in FIG. 2., Petrosyan [048]; Petrosyan teaches  and even whether the provider is presently or imminently available to perform a particular service; Petrosyan [037], [Figure 2]; Petrosyan [Figure 1], [Figure 4]



Regarding Claim 3, (Original)

The system of claim 2, wherein the instructions further cause the processor to: cause at least a portion of the transmitted portion of the availability information to be presented on the requestor device.  

Petrosyan teaches a mobile device 102 incorporates the aforementioned system for facilitating services on demand 120, which is depicted as including service provider information 332, which may include a listing of services offered by each provider, the providers' present geographic location, whether the providers are presently available to perform repairs, and prior customers' reviews of pricing and services previously performed by respective providers, Petrosyan [041], [Figure 3]



Regarding Claim 4, (Original)

The system of claim 2, wherein the instructions further cause the processor to: 3892766-1 receive, from the requestor device, a surrogate selection data object including surrogate selection information; 

Petrosyan teaches when a selection is made, a customer can affirmatively request 506 the service provider to attend their needs at the address provided., Petrosyan [053]

and wherein the surrogacy criteria includes the surrogate selection information.  

Petrosyan teaches providing a selection for a service type as shown in box 504 may further enable a customer to filter the available, nearby displayed service providers to show only icons associated with particular services. Finally, when a selection is made, a customer can affirmatively request 506 the service provider to attend the address provided. , Petrosyan [053]



Regarding Claim 5,  (Original)

The system of claim 1, wherein the request data object includes requestor location, the availability information includes a surrogate location, and the surrogacy criteria includes physical proximity between the requestor location and the surrogate location.  

Petrosyan teaches a service address or geographic location is received by the aforementioned server or mobile electronic device, a map of the geographic region surrounding such address may be displayed. In one non limiting embodiment, as illustrated for example in FIG. 5, a display of the map 500 may include an icon, such as the depicted trucks 502, to represent the location of each registered service provider present in the displayed region in real-time. The service providers shown on the display may be filtered to display only those capable of performing a desired service receiving a selection of a service type 504 from a menu. Petrosyan [052]; Petrosyan teaches providing a selection for a service type as shown in box 504 may further enable a customer to filter the available, nearby displayed service providers to show only icons associated with particular services. Finally, when a selection is made, a customer can affirmatively request 506 the service provider to attend the address provided. , Petrosyan [053]


Regarding Claim 6,  (Original)

The system of claim 1, wherein the instructions further cause the processor to: receive a surrogacy end data object including a surrogacy end indicator.  

Petrosyan teaches once services have been performed by the selected service provider, an invoice from the service provider may be displayed to the customer who may be instructed to enter his or her payment information, such as a credit card number, and for electronic delivery, Petrosyan [054]. 

(Petrosyan teaches the service provider submitting an invoice/bill and thus the service provider is indicating an end of a service.)


Regarding Claim 12,  (Currently Amended)

A method comprising: receiving, at a server computing device from a first instance of a surrogate provider application executed on a requestor device, a request data object including requestor information and request information, wherein the first instance of the surrogate provider application is configured to receive, at least, input from a requestor that corresponds to the requestor information and the request information, and wherein the first instance of the surrogate provider application is further configured to generate the request data object based on the input that corresponds to the requestor information and the request information; identifying, using the request data object, surrogacy criteria corresponding to the requestor information; receiving, at the server computing device, a plurality surrogate data objects, each surrogate data object corresponds to a respective surrogate and a corresponding surrogate data object for a respect surrogate includes availability information for a respective surrogate and at least a copy of a government issued identification associated with the respective surrogate; 492766-00003 determining, based on the surrogacy criteria the availability information, and the copy of the government issued identification for surrogate data object, a surrogate; generating, based on the requestor information and the determined surrogate, surrogacy instructions; and transmitting, to a second instance of the surrogate provider application executed on a surrogate device associated with the determined surrogate, a surrogacy instruction data object including the surrogacy instructions.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 20 is directed to method, a requestor device, the server computing device Petrosyan discloses a method as claimed, Petrosyan [Figure 1 and the associated text.]



Regarding Claim 13,  (Original)

The method of claim 12, further comprising: transmitting a surrogacy availability data object including at least a portion of the availability information from the server computing device to the requestor device.  

[similar to claim 2]



Regarding Claim 14,  (Original)

The method of claim 13, further comprising: causing at least a portion of the transmitted portion of the availability information to be presented on the requestor device.  

[similar to claim 3]



Regarding Claim 15,  (Original)

The method of claim 13, further comprising: receiving, at the server computing device from the requestor device, a surrogate selection data object including surrogate selection information; and wherein the surrogacy criteria includes the surrogate selection information.  


[similar to claim 4]



Regarding Claim 16, (Original)

The method of claim 12, wherein the request data object includes requestor location, the availability information includes a surrogate location, and the surrogacy criteria includes physical proximity between the requestor location and the surrogate location.  


[similar to claim 5]



Regarding Claim 17,  (Original)

The method of claim 12, further comprising: receiving a surrogacy end data object including a surrogacy end indicator.  

[similar to claim 6]



Regarding Claim 20, (Currently Amended)

A non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: receiving, from a first instance of a surrogate provider application executed on a requestor device, a request data object including requestor information and request information, , wherein the first instance of the surrogate provider application is configured to receive, at least, input from a requestor that corresponds to the requestor information and the request information, and wherein the first instance of the surrogate provider application is further configured to generate the request data object based on the input that corresponds to the requestor information and the request information; identifying, using the request data object, surrogacy criteria corresponding to the requestor information; receiving, , a plurality surrogate data objects, each surrogate data object corresponds to a respective surrogate and a corresponding surrogate data object includesthe respective surrogate and at least a copy of a government issued identification associated with the respective surrogate at; determining, based on the surrogacy criteria; , and the copy of the government issued identification for eachsurrogate data object, a surrogate; generating, based on the requestor information and the determined surrogate, surrogacy instructions; and 692766-00003 transmitting, to a second instance of the surrogate provider application executed on a surrogate device associated with the determined surrogate, a surrogacy instruction data object including the surrogacy instructions.


These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 20 is directed to a non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, at a server computing device from a requestor device Petrosyan discloses a non-transitory computer-readable storage medium as claimed, [Figure 1 and the associated text.]




Claims 7, 8, 11, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrosyan (Us 2018/0,018,674 A1) and Moreno (US 2020/0193356 A1) in further view of Mikayelyan (US 2021/0,133,668 A1)

Regarding Claim 7, (Original)

The system of claim 1 (as above),

	Petrosyan teaches:
wherein the request data object … the availability information includes surrogate… , and the surrogacy criteria includes … 

Petrosyan teaches a system for facilitating service on demand, Petrosyan [031], [Figure 1].;

Petrosyan does not teach:
includes storage requirements … storage availability … the storage requirements.  

However, Mikayelyan teaches these features, wherein a refrigerator unit may be used to keep food items in a cool or frozen state to ensure a longer shelf-life., Mikayelyan [013]

Petrosyan teaches dispatching any of a variety of unassociated or even independently operating service providers. Mikayelyan teaches packaging and delivery of selected goods to a patrons using a climate controlled storage container. It would have been obvious prior to the effective filing date to combine a customer  filtering the available, nearby displayed service provider, as taught by Petrosyan with a container equipped with refrigeration units, as taught by Mikayelyan, to provide the proper temperature for perishable goods., Mikayelyan [013].



Regarding 8,  (Original)

The system of claim 7 (as above),

Petrosyan does not teach:
wherein the storage requirements include cold storage requirements, the surrogate storage availability includes cold storage availability, and the surrogacy criteria includes the cold storage requirements.  

Mikayelyan teaches:
wherein the storage requirements include cold storage requirements, the surrogate storage availability includes cold storage availability, and the surrogacy criteria includes the cold storage requirements.  
.
Mikayelyan  teaches a refrigerator unit may be used to keep food items in a cool or frozen state to ensure a longer shelf-life., Mikayelyan [013]

Petrosyan teaches dispatching any of a variety of unassociated or even independently operating service providers. Mikayelyan teaches packaging and delivery of selected goods to a patrons using a climate controlled storage container. It would have been obvious prior to the effective filing date to combine a customer  filtering the available, nearby displayed service provider, as taught by Petrosyan with a container equipped with refrigeration units, as taught by Mikayelyan, to provide the proper temperature for perishable goods., Mikayelyan [013].


Regarding Claim 11, (Original)

The system of claim 1 (as above),

Petrosyan does not teach:
wherein the request data object includes a package reception request.  

However, Mikayelyan teaches this feature, wherein a refrigerator unit may be used to keep food items in a cool or frozen state to ensure a longer shelf-life., Mikayelyan [013]

Petrosyan teaches dispatching any of a variety of unassociated or even independently operating service providers. Mikayelyan teaches delivery of groceries and food provided by many on-demand services such as Uber Eats, Postmates, or Target's same day delivery service to Amazon Prime, and beyond.  It would have been obvious prior to the effective filing date to combine a customer  filtering the available, nearby displayed service provider, as taught by Petrosyan with on-demand services, such as a delivery system of consumer goods and groceries, as taught by Mikayelyan, to provide  on-demand and efficient services., Mikayelyan [003].



Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrosyan (Us 2018/0,018,674 A1) and Moreno (US 2020/0193356 A1) in further view of Bodo (US 2016/0,328,757 A1).

Regarding Claim 9,  (Original)

The system of claim 1 (as above),

Petrosyan does not explicitly teach:
wherein the request data object includes a pet monitoring request.  

	Bodo teaches:
wherein the request data object includes a pet monitoring request.  

Bodo teaches listing service 110 includes compilations of the service providers 112, and the various services associated therewith… pet care services, home care services, for example, care.com, Angie's List™, Swifto Dog Walking, Running Paws,., Bodo [019] - [020]
Petrosyan teaches dispatching any of a variety of unassociated or even independently operating service providers. Bodo teaches evaluating service providers. It would have been obvious prior to the effective filing date to combine a customer  filtering the available, nearby displayed service provider, as taught by Petrosyan with reviewing the pet care evaluations, as taught by Bodo, to suggest different levels of reliability and or trustworthiness of the service providers, Bodo [013].



Regarding Claim 10, (Original)

The system of claim 1 (as above),

Petrosyan does not explicitly teach:
wherein the request data object includes a child or senior monitoring request.  

Bodo teaches:
wherein the request data object includes a child or senior monitoring request.  

Bodo teaches listing service 110 includes compilations of the service providers 112, and the various services associated therewith, …  child care services, adult/senior care services, pet care services, … care.com…., Bodo [019];  
Petrosyan teaches dispatching any of a variety of unassociated or even independently operating service providers. Bodo teaches evaluating service providers. It would have been obvious prior to the effective filing date to combine a customer  filtering the available, nearby displayed service provider, as taught by Petrosyan with reviewing the pet care evaluations, as taught by Bodo, to suggest different levels of reliability and or trustworthiness of the service providers, Bodo [013].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carter (2019, SitterCity.com Review: How to Get a Reliable Babysitter in No Time) disclosing selecting a service provider such as childcare with a selected zipcode using an online application.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623